 

|
re)
é
&
4

 

HIDPE ©2003, DUPORT™AND TYVEK® ARETRADEMARS OF poi,

PRES: ¢IRMLY TO SEAL

 

 

 

ppree- —~e@M@LY TO SEAL

 

  

 

 

 

 

UNITED STATES

  

PRIORITY MAIL

POSTAL SERVICE. TS

 

FILED
= CHARLOTTE, NG

MAR 20 2020

US DISTRICT COURT
WESTERN DISTRICT OF NC

 

«Date of delivery specified for domestic use.

sUSPS TRACKING™ included to many maior
international destinations.

#Limited international insurance.
#Pick up available.
sOrder supplies online.

sWhen used internationally, a customs
declaration may be required.

oe May OS |
2 Saafe Ave

Claricite, NC

 

   

‘To schedule free
Package Pickup,
Stan the OR code,

VIAILING ENVELOP

   
 

 

UII coecepeceaggr>-rowoce oseumen-2 red

Rage 1 of 1

PS00000000013 OD: 11 5/8 x 15 1/8 USPS.COM/PICKUP.

 

 

Please
Recycle

ve

. ity Mail® shipments. Misuse may
This packaging is the property of the U.S. Postal Service® and Is provided solely for use In sending Priority
be a violation of federal law. This packaging is not for resale. EP14 © U.S. Postal Service; October 2016; All rights reserved,

Vyweke
rolect What's inside™

DuPoent™

P

 

 

 
